990 So.2d 688 (2008)
Bernard Issac BOBER, as candidate for Broward County Circuit Judge, Group 3, Petitioner,
v.
Pedro DIJOLS, as candidate for Broward County Circuit Judge, Group 3, and Brenda C. Snipes, in her official capacity as Supervisor of Elections for Broward County, Florida, Respondents.
No. 4D08-3754.
District Court of Appeal of Florida, First District.
September 19, 2008.
Kevin J. Kulik, Fort Lauderdale, for petitioner.
No appearance required for respondents.
PER CURIAM.
We deny petitioner Bernard Issac Bober's September 18, 2008 emergency petition for writ of prohibition and/or quo warranto, with prejudice. See Pepper v. Cobo, 785 So.2d 718 (Fla. 3d DCA 2001); Merrill v. Dade County Canvassing Bd., 300 So.2d 28 (Fla. 3d DCA 1974).
Petition Denied.
KLEIN, STEVENSON and GROSS, JJ., concur.